DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, Claims 110-132 and 156-178 in the reply filed on 7 February 2022 is acknowledged.  The traversal is on the ground that no serious burden would be placed on the examiner by requiring all 360 claims directed to eight independent and distinct inventions be examined together.  This is not found persuasive because of the reasons of record.
The requirement is still deemed proper and is therefore made FINAL.
Claims 133-155 and 179-469 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7 February 2022.

Priority
The instant application is a continuation of U.S. application 15/826,247 filed 29 November 2017, which claims the benefit of provisional U.S. application 62/427,737 filed 29 November 2016.

Status of the Claims
Claims 110-469 are pending.
Claims 133-155 and 179-469 are withdrawn from further consideration as being drawn to a nonelected invention.
Claims 110-132 and 156-178 are presented for examination and rejected as set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 110-130 and 156-176 are rejected under 35 U.S.C. 103 as being unpatentable over Loftsson (U.S. PGPub. 2007/0020336), in view of Loftsson II (Thorsteinn Loftsson, et al, Cyclodextrin Microparticles for Drug Delivery to the Posterior Segment of the Eye: Aqueous Dexamethasone Eye Drops, 59 J Pharm. Pharmacol. 629 (2007)) (28 Sep 2021 IDS NPL REF #8), Chandavarkar (U.S. PGPub. 2004/0077562), and Laddha (U.S. PGPub. 2007/0148192).
Applicants’ claims are directed to compositions containing, in an ophthalmically acceptable medium, solid complexes having a particulate size of between 1-25 microns which Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  More specifically, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, in the absence of objective evidence tending to impart some kind of structural distinction, or to establish some secondary indicia of nonobviousness obtained through the particular process steps recited, the language of Claims 110-116 and 156-162 concerning the manner in which the composition claimed is made is considered nonlimiting.  Dependent claims place limitations on the viscosity of the composition, or narrow the identity of the active to dexamethasone, or specify concentrations of the active to be present in the composition, define the degree to which the active is to be present as the solid complex with cyclodextrin, narrow the cyclodextrin to be used to gamma-cyclodextrin, limit the amount of cyclodextrin to be found in the composition, requires the presence of a polymer, ultimately indicating that the polymer is to be a cellulose derivative or a poloxamer, define a particle size of the solid complex to be contained in the compositions, or recite the inclusion of additional components including preservatives such as benzalkonium chloride in certain concentrations, or stabilizing agents such as disodium EDTA in certain concentrations, or electrolytes such as sodium chloride in certain concentrations.

Loftsson II describes compositions combining solid particles of complexes between gamma cyclodextrin and dexamethasone having a mean diameter of 20.4 microns, addressing the “complex [having] a diameter D50 from 1 micron to 20 micron” of the instant claims.  (Abs.)
Concerning any differences in concentrations or viscosities between what Loftsson teaches and the instant claims encompass, applicants are reminded that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), and that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Except for the identification of dexamethasone possessing the required degree of freedom from dexamethasone by-products and degradation products, the specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of dexamethasone/gamma-cyclodextrin complex, polymer, disodium EDTA, NaCl, and benzalkonium chloride in the concentrations claimed providing a composition with the viscosity claimed, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
prima facie obvious to have selected various combinations of various disclosed ingredients such as dexamethasone/gamma-cyclodextrin complex, particularly a solid complex of gamma cyclodextrin and dexamethasone having an average particle diameter of about 20 microns, polymer, disodium EDTA, NaCl, and benzalkonium chloride in the concentrations claimed providing a composition with the viscosity claimed from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Chandavarkar indicates that the heat-sensitivity of dexamethasone contributes to the formation of degradation products during processing, contributing to the lack of stability over time of certain dexamethasone preparations.  [0011].
Laddha describes stable ophthalmic compositions containing steroidal anti-inflammatory agents, (Abs.), protected against chemical degradation during storage.  [0012].  This is accomplished by the combination of the steroidal anti-inflammatory agent with an inclusion complex forming complexing agent in a water solution to provide a clear stable solution for the treatment of ocular inflammation.  [0023-24].  Dexamethasone is recited as an exemplary steroidal anti-inflammatory agent, [0026], and gamma-cyclodextrin an exemplary complexing agent.  [0028].  As nothing of the Laddha disclosure contemplates the inclusion of the enol-aldehyde dehydrated dexamethasone, combined with the fact that these are described as aqueous compositions, the dehydrated form of dexamethasone excluded by the instant claims is presumed to be absent.  The stable compositions are provided by simply combining the drugs, complexing agents, and excipients in purified water, pH adjusted as necessary, and sterilized for use preferably by filtration.  [0040].  Compliant ranges of pH for these compositions are described as falling within the range of 3.5-6.0, [0038; 0046], specifically one less than 6.5.  ([0037], Claim 
It would have been prima facie obvious to one having ordinary skill in the art to have preserved the purity and stability of the cyclodextrin/dexamethasone ophthalmic compositions of Loftsson by using the pure and stable cyclodextrin/dexamethasone compositions of Laddha with the expectation that by avoiding elevated temperatures which Chandavarkar indicates are detrimental to the stability of dexamethasone such stability and purity would improve the therapeutic properties of such compositions.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose).

Claims 110-132 and 156-178 are rejected under 35 U.S.C. 103 as being unpatentable over Loftsson, Loftsson II, Chandavarkar, and Laddha as applied to Claims 110-130 and 156-176 above, and further in view of Mitra (U.S. PGPub. 2014/0057854).
Loftsson, Loftsson II, Chandavarkar, and Laddha described in greater detail above, suggests topical ocular compositions combining solid particles of dexamethasone/gamma-cyclodextrin complex having an average particle size of about 20 microns, polymer, disodium EDTA, NaCl, and benzalkonium chloride, but does not specify that the polymer should be a poloxamer as set forth by instant claims 131, 132, 177, and 178.

It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant application to have substituted a poloxamer for the hydroxypropyl methylcellulose taught by Loftsson.  This is because generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 110-132 and 156-178 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,135,311.  Although the claims at issue are not identical, they are not patentably distinct from each other because the compositions encompassed within the claims of the ‘311 patent appear to overlap the metes and bounds of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613